DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 31 December 2020 is acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on 31 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,428,249 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, JP 2013-045994 A, while it teaches the use of imidazole curing agent HX 3941, which is known to be a microcapsule imidazole curing agent (See US 20110031449, para. 0089), there is no suggestion in the reference of using the recited amount of such encapsulated curing agent with respect to epoxy resin, where the Nakahara reference teaches much lower concentrations of the curing agent, and only in combination with an organic acid dihydrazide; and further there is no suggestion in the art that such modification to the recited amounts would result in a composition having the same characteristics as claimed in combination with the organic acid dihydrazide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764